             Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 1 of 10



     SHANNON LISS-RIORDAN, SBN 310719
 1   (sliss@llrlaw.com)
     ANNE KRAMER, SBN 315131
 2   (akramer@llrlaw.com)
     LICHTEN & LISS-RIORDAN, P.C.
 3   729 Boylston Street, Suite 2000
     Boston, MA 02116
 4   Telephone:     (617) 994-5800
     Facsimile:     (617) 994-5801
 5
     Attorneys for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8
     CHRISTOPHER JAMES and SPENCER                  CASE NO. 3:19-cv-06462-EMC
 9   VERHINES, individually and on behalf           CASE NO. 3:20-cv-01886-EMC
     of all others similarly situated,
10                                                PLAINTIFFS’ SUPPLEMENTAL
                            Plaintiffs,           BRIEF PURSUANT TO THE COURT’S
11                                                NOVEMBER 24, 2020 ORDER,
            v.                                    REGARDING THE IMPACT OF
12
                                                  PROPOSITION 22 ON PLAINTIFFS’
     UBER TECHNOLOGIES, INC.,                     PENDING MOTION FOR CLASS
13
                                                  CERTIFICATION (DKT 56)
14                          Defendant.

15                                                Hon. Edward M. Chen

16

17

18

19

20

21

22

23

24

25

26
       PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
27                        REGARDING THE IMPACT OF PROPOSITION 22 ON
                  PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
28                      CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
              Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 2 of 10




 1           I.     INTRODUCTION

 2           Uber has taken the extraordinary step of attempting to buy its way out of the law, by

 3   spearheading the most expensive ballot initiative in California state history. With the passage

 4   of Proposition 22, Uber hopes to have exempted itself from the California Supreme Court

 5   decision Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903 (2018), and from

 6   application of Assembly Bill No. 5 (“AB 5”) and the “ABC” test contained therein. However,

 7   Proposition 22 does not dispose of this suit nor preclude class certification. At most, it may (or

 8   may not) limit the end date for the class period.
 9           As a preliminary matter, it is unclear whether Uber will have successfully exempted

10   itself from the “ABC” test with the passage of Proposition 22. Uber has not yet demonstrated

11   whether it meets the requirements of Proposition 22, in order to classify its drivers as

12   independent contractors under the statutory definition set forth in Section 7451. Whether

13   Proposition 22 will cut off the date beyond which Plaintiffs can pursue their claims in this case

14   thus remains an open question that constitutes a merit-based inquiry that itself can and should

15   be decided on a class basis. 1 See Part III(A).

16           In any event, should Proposition 22 apply to Uber drivers, the only potential effect that

17   the passage of the ballot measure would have on class certification would be in shaping the

18   class period. The ballot measure is expected to go into effect on December 16, 2020, which

19   may simply be the end date for which the class could recover damages (assuming Uber

20   complies with the mandates of Proposition 22). The ballot measure is not retroactive and

21   therefore at most will only affect forward-looking relief in this action. See Part III(B). Even in

22   that event, Plaintiffs’ pursuit of restitution and damages will remain of continued vitality, as the

23   damages owed to drivers will both continue to grow as they accrue interest and will serve an

24   1
             For example, whether Uber drivers are allowed to reject ride assignments without
25   consequence will be a facts-based question common to the class, which will determine whether
     the putative class of drivers falls under Proposition 22.
26       PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                            REGARDING THE IMPACT OF PROPOSITION 22 ON
27                  PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                          CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                       1
              Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 3 of 10




 1   important deterrent effect on unlawful business practices. See Part III(C).

 2           Regardless of its victory with the voters, there is no reason that Uber should not be held

 3   to account for its previous conduct in “thumbing its nose” at California state employment law.

 4   Rogers v. Lyft, Inc., 2020 WL 1684151, at *2 (N.D. Cal., Apr. 7, 2020). Class certification in

 5   this action remains eminently appropriate, and Proposition 22 serves only to potentially limit the

 6   period for which damages are available to the class. 2

 7           II.    BACKGROUND

 8           Plaintiffs filed their Motion for Class Certification on May 19, 2020, seeking to certify a
 9   class of drivers who drove for Uber in California at any time since February 28, 2019, and who
10   opted out of Uber’s arbitration agreement. Dkt. 56 at 1. 3 By Uber’s estimate, the putative class
11   consists of approximately 4,828 drivers. Dkt. 94 at 3 ¶ 9.

12           The Parties completed briefing on the motion for class certification on October 15, 2020,

13   and the Motion is currently scheduled for hearing on December 22, 2020. Dkt. 135.

14           Proposition 22 passed on November 3, 2020. 4 The ballot measure was funded primarily

15   by Uber, Lyft, and Doordash – and was decidedly the most expensive ballot measure in state

16

17   2
             As noted, there remains a question as to whether Uber will comply with the
     requirements of Proposition 22 and, if it does not, the claims may proceed for the period beyond
18
     the ballot measure’s effective date. Also, there may be challenges to Proposition 22. See further
19   discussion infra note 11. If any are successful, while this case remains pending, it may be
     appropriate for the Court to extend the class period.
20
     3
            As Plaintiffs noted in their class certification motion, the Ninth Circuit is currently
21   considering whether Uber drivers are exempt from the Federal Arbitration Act under the
     transportation worker exemption. That case, Capriole v. Uber, No. 20-16030 (9th Cir.), was
22
     argued on October 16, 2020. Should the Ninth Circuit reverse and hold that Uber cannot
23   enforce its arbitration clause against its drivers, then the class in this case may be expanded to
     cover drivers who did not opt out of arbitration.
24
     4
              See Election Results, California Proposition 22, Ballotpedia,
25   https://tinyurl.com/y3hg7bqo.
26       PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                            REGARDING THE IMPACT OF PROPOSITION 22 ON
27                  PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                          CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                    2
              Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 4 of 10




 1   history. 5 Uber donated approximately $47.5 million to the initiative in total.6 Proposition 22

 2   repeals AB 5 with respect to app-based drivers; the ballot measure declares these drivers to be

 3   independent contractors and in return requires specific wage and hour protections for the

 4   drivers. 7

 5           In order to fall within the definition of an “app-based driver” covered by Proposition 22,

 6   the network company must meet the following requirements:

 7           7451. Protecting Independence.
 8           … [A]n app-based driver is an independent contractor and not an employee or agent
             with respect to the app-based driver’s relationship with a network company if the
 9           following conditions are met:
             (a) The network company does not unilaterally prescribe specific dates, times of day, or
10           a minimum number of hours during which the app-based driver must be logged into the
             network company’s online enabled application or platform.
11
             (b) The network company does not require the app-based driver to accept any specific
12           rideshare service or delivery service request as a condition of maintaining access to the
             network company’s online enabled application or platform.
13           (c) The network company does not restrict the app-based driver from performing
             rideshare services or delivery services through other network companies except during
14           engaged time.
             (d) The network company does not restrict the app-based driver from working in any
15
             other lawful occupation or business.
16           Further, the company is required to provide the following benefits to its drivers, such as
17   guaranteeing a “net earnings floor”, comprised of 120% the minimum wage for “engaged
18   hours” plus a $.30 per-mile compensation for vehicle expenses (based on number of “engaged”
19

20
     5
             See George Skelton, It’s No Wonder Hundreds of Millions Have Been Spent on Prop 22.
21   A Lot is at Stake, L.A. TIMES, Oct. 16, 2020, https://tinyurl.com/y2qy97fc.
     6
22         Michael Hiltzik, Colum: Uber and Lyft Just Made Their Campaign to Keep Exploiting
     Workers the Costliest in History, L.A. Times, Sept. 8, 2020, https://tinyurl.com/y56mvx5b.
23
     7
             Prop 22, Exempts App-Based Transportation and Delivery Companies from Providing
24   Employee Benefits to Certain Drivers. Initiative Statute, California General Elections,
     November 3, 2020, Official Voter Information Guide,
25   https://voterguide.sos.ca.gov/propositions/22/.
26       PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                            REGARDING THE IMPACT OF PROPOSITION 22 ON
27                  PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                          CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                    3
              Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 5 of 10




 1   miles). See Proposition 22, to be codified at Cal. Bus. Prof. Code § 7453. 8

 2           The ballot measure is expected to take effect December 16, 2020.

 3           Pursuant to the Court’s November 24, 2020, order, Plaintiffs submit this supplement

 4   brief to address the impact of the passage of Proposition 22 on Plaintiffs’ Motion for Class

 5   Certification. Dkt. 133.

 6           III.   LEGAL ARGUMENT
                    A. It Remains to be Seen Whether Proposition 22 Will Apply to Uber
 7
             Plaintiffs in this action seek damages on behalf of the putative class, for Uber’s failure to
 8
     provide them with various employment protections, including requirements to reimburse drivers
 9
     for their necessary operating expenses pursuant to Cal. Lab. Code § 2802, pay minimum wage
10
     as required by Cal. Lab. Code §§ 1194, 1194.2, 1197, 1197.2, 1182.12, 1199, Wage Order 9-
11
     2001; pay overtime as required by Cal. Lab. Code §§ 510 554, 1194, 1198, and Wage Order 9-
12
     2001; provide properly itemized pay statements, as required by Cal. Lab. Code § 226(a); and
13
     provide state-mandated paid sick leave in violation of Cal. Lab. Code § 246. See Dkt. 81. 9
14
     These violations are predicated on Plaintiffs’ allegation that Uber has misclassified its drivers as
15
     independent contractors.
16
             Proposition 22 statutorily defines app-based drivers as independent contractors if the
17
     conditions set forth in Section 7451, supra p. 3, are met. Here, Plaintiffs’ allegations against
18
     Uber make clear that whether these conditions are met will be a fact-based question common to
19
     the class. For example, Plaintiffs have alleged that Uber suspends or terminates drivers who
20
     “do not accept enough rides, cancel too many rides, do not maintain high customer satisfaction
21

22   8
             If a company does not provide these promised benefits, for example by not ensuring all
23   drivers receive “net floor earnings” for hours worked, then it may not be entitled to the
     protection of Proposition 22.
24
     9
            These predicate violations of the Labor Code also give rise to a violation of Cal. Bus. &
25   Prof. Code § 17200 et seq. (“UCL”). See Dkt. 81.
26       PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                            REGARDING THE IMPACT OF PROPOSITION 22 ON
27                  PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                          CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                    4
               Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 6 of 10




 1   ratings, do not take what Uber deems to be the most efficient routes[.]” See Dkt. 81 ¶ 38.

 2   Should this allegation prove true, Uber drivers may not fall under the statutory definition of

 3   independent contractor set forth in Proposition 22, because they would not meet the pre-

 4   condition set forth in Section 7451(b), that the network company not require its driver “to

 5   accept any specific rideshare service or delivery service request as a condition of maintaining

 6   access” to the app. If Uber drivers are removed from the app for canceling too many rides, this

 7   condition may not be met, and Uber would not be able to take refuge in Proposition 22.

 8   Likewise, whether Uber provides the protections required by Proposition 22 (which the voters
 9   agreed to substitute for Labor Code protections for certain “app-based” drivers) will also
10   determine whether Uber can rely on Proposition 22 as a defense in this case.
11            Thus, whether these various conditions are met, and Proposition 22 applies, will

12   constitute a merits-based inquiry common to the class, which thus only further counsels in favor

13   of class certification. 10

14                    B. Proposition 22 Will at Most Affect the Class Period; It Does Not Alter
15                       the Class Certification Analysis
              Should Proposition 22 apply to Uber drivers, thus defining them as independent
16
     contractors, then the only impact of Proposition 22 will be to cut off damages and the class
17
     period in this case as of December 16, 2020 (assuming that Proposition 22 survives potential
18
     legal challenges 11). Even if forward-looking relief falls away as a result of Proposition 22, the
19
     10
20           All that the class certification inquiry demands from the court is a determination as to
     whether the claims can be resolved on a class-wide basis based on common evidence. Eisen v.
21   Carlisle & Jacquelin, 417 U.S. 156, 177-78 (“In determining the propriety of a class action, the
     question is not whether the [] plaintiffs… will prevail on the merits, but rather whether the
22   requirements of Rule 23 are met[,]…[N]nothing in either the language or history of Rule 23 ...
     gives a court any authority to conduct a preliminary inquiry into the merits of a suit in order to
23   determine whether it may be maintained as a class action.”); Blackie v. Barrack, 534 F.2d 981,
     901 (9th Cir. 1975) (“the possibility that a plaintiff will be unable to prove his allegations” is
24   not a bar to class certification).
     11
25          Labor groups have suggested that they may pursue legal challenges over specific
     provisions of Proposition 22, including its preemption of local labor laws, provisions related to
26        PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                             REGARDING THE IMPACT OF PROPOSITION 22 ON
27                   PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                           CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                    5
             Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 7 of 10




 1   drivers’ pursuit of damages from at least February 28, 2019, to December 16, 2020, will remain

 2   salient, as Proposition 22 does not apply retroactively.

 3          It is black letter law that statutes are presumptively limited to prospective-only

 4   application, absent a clear intent that the statute be applied retroactively. See Landgraf v. USI

 5   Film Products, 511 U.S. 244, 265 (1994) (“the presumption against retroactive legislation is

 6   deeply rooted in our jurisprudence, and embodies a legal doctrine centuries older than our

 7   Republic.”); United States v. Security Industrial Bank 459 U.S. 70, 79–80 (1982) (“The

 8   principle that statutes operate only prospectively, while judicial decisions operate
 9   retrospectively, is familiar to every law student…. ‘retrospective operation will not be given to a

10   statute which interferes with antecedent rights ... unless such be “the unequivocal and inflexible

11   import of the terms, and the manifest intention of the legislature.”) (internal citations omitted);

12   Evangelatos v. Superior Court, 753 P.2d 585, 597 (Cal. 1988) (the “common understanding [is]

13   that legislative provisions are presumed to operate prospectively, and that they should be so

14   interpreted ‘unless express language or clear and unavoidable implication negatives the

15   presumption.’”) (internal citations omitted). This same principle applies to ballot initiatives.

16   See, e.g., Robert L. v. Superior Court, 69 P.3d 951, 900-01 (Cal. 2003) (“In interpreting a voter

17   initiative ..., we apply the same principles that govern statutory construction.”) (quoting

18   Horwich v. Superior Court 980 P.2d 927 (Cal. 1999)); Evangelatos, 753 P.2d at 598; Strauss v.

19   Horton, 207 P.3d 48, 120-21 (Cal. 2009).

20          Under these general principles, it is clear that Proposition 22 does not apply

21   retroactively. The ballot measure itself contains no express retroactivity provision, and the

22   ballot summaries prepared by the California Attorney General lack any reference to

23
     workers’ compensation, and its requirement that the state legislature have a seven eights (7/8)
24   supermajority to override the measure. See After Gig Companies’ Prop. 22 Win, Labor Groups
     Vow Challenges, Cal Matters, Nov. 5, 2020, https://tinyurl.com/y5mpekzg (quoting Rey
25   Fuentes, legal fellow with Partnership for Working Families).
26     PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                          REGARDING THE IMPACT OF PROPOSITION 22 ON
27                PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                        CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                    6
               Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 8 of 10




 1   retroactivity. 12 Moreover, unlike A.B. 5, the ballot measure does not contain any statement that

 2   it is a declaration of current law. 13 On the contrary, it is clear that Uber and other gig-economy

 3   companies relentlessly pursued the measure with the voters in order to change the law in

 4   California (recognizing that under Dynamex and A.B. 5, their drivers are employees). 14

 5            Accordingly, Proposition 22 will at most impact the claims in this action (and limit

 6   Plaintiffs’ damages) from the date of December 16, 2020, forward. Damages accrued prior to

 7   December 16, 2020, remain.

 8                   C. Deterrence Interests Continue to Counsel in Favor of Class Certification
 9            Finally, Plaintiffs note that the damages they pursue will continue to accrue in value and
10   serve the further purpose of deterring unlawful conduct, despite whether the interim change in
11   the law cuts off the class period.
12            First, under Cal. Lab. Code § 218.6, interest shall accrue on the class claims for all due
13   and unpaid wages, at the rate of 10% per annum. See Cal. Code. Civ. P. § 3289. The putative
14   class shall further be entitled to liquidated damages on their claim for minimum wages
15   violations, based on the unpaid wages and interest accrued thereon. See Cal. Lab. Code §
16   1194.2. This Court will also have discretion, should Plaintiffs prevail, in awarding prejudgment
17   12
             The text of Proposition 22 may be found at
18   https://vig.cdn.sos.ca.gov/2020/general/pdf/topl-prop22.pdf. The official title and summary of
     Proposition 22 (“Changes Employment Classification Rules for App-Based Transportation and
19   Delivery Drivers”), issued by Attorney General of California Xavier Becerra, on January 2,
     2020, may be found at
20   https://oag.ca.gov/system/files/initiatives/pdfs/Title%20and%20Summary%20%2819-
     0026A1%29_0.pdf.
21
     13
             AB 5 makes clear that its revisions to the Labor Code do not constitute a change in the
22   law, but rather clarify existing law. See Cal. Lab. Code § 2785 (“(a) Section 2775 [which
     codifies the “ABC” test] does not constitute a change in, but is declaratory of, existing law with
23   regard to wage orders of the Industrial Welfare Commission and violations of this code relating
24   to wage orders.”).
     14
25         See People v. Uber Techs. Inc., et al., 56 Cal.App.5th 266, 319 (2020) (holding that
     Uber was extremely unlikely to be able to satisfy the “ABC” test with respect to its drivers).
26        PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                             REGARDING THE IMPACT OF PROPOSITION 22 ON
27                   PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                           CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                     7
             Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 9 of 10




 1   interest on the restitution damages under the UCL. See Espejo v. The Copley Press, 13

 2   Cal.App.5th 329, 375 (2017) (the court [] has discretion in equity to award prejudgment interest

 3   on a UCL award as a component of restitution”). In other words, although the California Labor

 4   Code may be changing on December 16, 2020, thus potentially bringing Uber’s classification of

 5   its drivers as independent contractors into compliance with the law, the clock will continue to

 6   (at a minimum) run on the damages it incurred for violating the law while it waged its campaign

 7   against the “ABC” employee status test adopted in Dynamex and codified in AB 5.

 8          Towards that end, the restitution damages that Plaintiffs seek under the UCL also have
 9   continued vitality, beyond remedying harm to the putative class, because the damages serve the
10   dual purpose of deterring unlawful conduct. See Krueger v. Wyeth, Inc., 396 F.Supp.3d 931,
11   950-51 (S.D. Cal. 2019) (contrasting the purpose of actual damages and restitution damages, as

12   provided for by the UCL, noting that the latter is meant to also have a deterrent effect on

13   unlawful conduct); In re Tobacco Cases II, 240 Cal.App.4th 779, 795 (2015) (“The UCL ‘serves

14   the dual purposes of compensating victims and deterring perpetrators.”) (quoting Colgan v.

15   Leatherman Tool Group, Inc. 135 Cal.App.4th 663, 700 (2006)) (italics in original removed).

16          Uber’s ability to purportedly buy its way out from under the obligations of Dynamex

17   and AB 5 does not absolve the company of its prior violation of the Labor Code and UCL in

18   this case. Certainly, Uber should not be rewarded for “thumbing its nose” at the California

19   Supreme Court and state legislature law by evading the consequences of its heretofore blatantly

20   unlawful conduct. See Rogers, 2020 WL 1684151, at *2.

21          IV.     CONCLUSION

22          For the foregoing reasons, Plaintiffs respectfully submit that Proposition 22 does not

23   impact their pending Motion for Class Certification. The Court may need to determine, on a

24   class basis, whether Proposition 22 applies in this action and, if it does, the ballot measure will

25   only serve to limit the class period in this action. Proposition 22 in no way undermines or alters

26     PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                          REGARDING THE IMPACT OF PROPOSITION 22 ON
27                PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                        CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                    8
            Case 3:19-cv-06462-EMC Document 136 Filed 12/08/20 Page 10 of 10




 1   the arguments set forth in support of Plaintiffs’ Class Certification Motion. As detailed herein,

 2   the claims and damages pursued in this case have continued vitality, and the Court should

 3   certify the class based on the arguments set forth in Plaintiffs’ papers, which demonstrate that

 4   Plaintiffs and the putative class have met the requirements of Rule 23(a) and 23(b)(3).

 5
     DATED:         December 8, 2020               Respectfully submitted,
 6

 7                                                 CHRISTOPHER JAMES and SPENCER
                                                   VERHINES, individually and on behalf of all
 8                                                 others similarly situated,

 9                                                 By: /s/ Shannon Liss-Riordan____
                                                   Shannon Liss-Riordan, SBN 310719
10

11

12

13                                   CERTIFICATE OF SERVICE
14
          I hereby certify that a copy of the foregoing document was served by electronic filing on
15   December 8, 2020, on all counsel of record.

16                                                        By: /s/ Shannon Liss-Riordan_______
                                                          Shannon Liss-Riordan
17

18

19

20

21

22

23

24

25

26     PLAINTIFFS’ SUPPLEMENTAL BRIEF PURSUANT TO THE COURT’S NOVEMBER 24, 2020, ORDER
                          REGARDING THE IMPACT OF PROPOSITION 22 ON
27                PLAINITFFS’ PENDING MOTION FOR CLASS CERTIFICATION (DKT. 56)
                        CASE NO. 3:19-cv-06462-EMC; CASE NO. 3:20-cv-01886-EMC
28                                                   9
